Citation Nr: 1408881	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-45 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for IgA glomerulonephritis, claimed as kidney disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

 Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from October 1976 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the Veteran's claim for service connection for IgA glomerulonephritis, claimed as kidney disease.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A hearing transcript has been associated with the claims file.  At the hearing, the Veteran's representative requested that the record be held open for an additional 30 days to allow for the submission of additional evidence.  

The Board observes that, in October 2009, the Veteran submitted a VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated the Disabled American Veterans as his representative.  In March 2011, the Veteran submitted a VA Form 21-22 in which he designated the Texas Veterans Commission as his representative.  The Board recognizes this change in representation.

In April 2013, the Veteran submitted additional evidence in support of his claim, including an undated opinion from Dr. A. F.  This evidence was accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R.                     § 20.1304(c) (2013).  Therefore, the Board may properly consider such evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in such file reveals a copy of the March 2013 hearing transcript as well various adjudicatory documents that were duplicative of those contained in the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.

The Veteran contends that his current kidney disease, namely IgA glomerulonephritis is the result of his exposure to tear gas on several occasions during service and he has submitted multiple medical articles and abstracts in support of his claim.  He further contends that although he was first diagnosed in 1984, he exhibited symptoms of this disorder within one year of service discharge.

Several opinions have been obtained or submitted to evaluate this claim.  A July 2009 opinion from Dr. V. S., a private nephrologist, detailed the possible etiologies of IgA nephropathy and concluded that he was unable to "either support or refute the hypothesis that tear gas has caused the [Veteran's] IgA nephropathy."  A September 2010 opinion from the VA examiner opined that he could not resolve the issue of etiology without resorting to mere speculation based on the service medical records and the absence of medical records from 1977 to 1984.  However, this examiner did not detail what additional evidence, if any, would be required to render such an etiological opinion nor did it state whey such an etiological opinion could not be determined.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).

In addition, an undated opinion from Dr. A. F. was submitted in April 2013 which indicated that it was the understanding of the author that tear gas contained hydrocarbons that have been linked to various types of kidney diseases.  The author further stated that he was unable to say "for certain if the exposure to 'tear gas' resulted in [the Veteran's] disease process, however there is a possibility."  This opinion is speculative and was not stated to the degree of certainty required to substantiate a claim for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33   (1993) (opinions that are speculative, general, or inconclusive in nature cannot support a claim).  In addition, the Board notes that although the Veteran has been alleged the onset of symptoms within one year of service and that nephritis is listed as a chronic disease under 38 C.F.R. § 3.309(a) (2013), an opinion as to whether the chronic disability had its onset within one year of service discharge has not been obtained.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, in light of the deficiencies detailed above, a new VA etiological opinion should be obtained on remand.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); and 38 C.F.R. § 3.159(c) (4) (2013).

In addition, the Board notes that the Veteran submitted opinions from two private physicians, Dr. V. S. and A. F., in support of his appeal and that he testified during his March 2013 hearing that he received treatment at the Houston, Texas VA Medical Center (VAMC).  However, it is therefore not clear whether the Veteran received medical treatment for his claimed kidney disorder from these private providers.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed kidney disorder.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from September 2010 to the present from the Houston VAMC that are not already associated with the claims file should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the Houston VA Medical Center (VAMC).  Records dated through September 2010 have been associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records demonstrating treatment for his claimed kidney disorder since service.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Following the completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed kidney disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed kidney disorder, including IgA glomerulonephritis, had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should comment on the Veteran's contention that his exposure to tear gas during service resulted in this disorder.  In addition, the examiner should comment on the medical articles submitted by the Veteran, including the articles suggesting that exposure to hydrocarbon solvents may increase the risk of developing glomerulonephritis.

b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed nephritis manifested within one year of the Veteran's service discharge (i.e. November 1978) and, if so, to describe the manifestations.  The examiner should specifically comment on the Veteran's contention that he experienced symptoms such as blood in his urine within one year of service discharge.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the May 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


